DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, species A and claims 1 – 14 in the reply filed on 07/26/2022 is acknowledged.
Claims 15 – 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/26/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The various recitations of “a controller configured to … determine a femoral head center … determine a teardrop lower edge … determine a center-edge angle … determine a height … tentative height … raise the tentative height … set a height ... determine a depth … determine a size of the cup”, though these limitations are cited in the claims as intended use; however, they render the claim vague and unclear for not specifying how the controller is configured to be correlated with the anatomical parts, i.e. femoral head, teardrop and the cup of an artificial joint in order to be capable of making these determinations, clarification is requested.
For the sake of examination, all the claims calling for “controller configured to …” are best understood as requiring a controller that is capable of performing steps related to anatomical parts. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boettner (US Pub. 2019/0090962 A1).
Claim 1, Boettner discloses an information processing apparatus [abstract, Figs. 1 – 34] comprising: 
a controller [computing device] configured to determine a femoral head center on a contralateral side opposite from an affected hip joint of a patient; determine a teardrop lower edge of a hip joint of the patient; determine a center-edge (CE) angle of the affected hip joint of the patient; and determine a height at which to fix a cup of an artificial hip joint in the patient based on the femoral head center, the teardrop lower edge, and the CE angle [the office is of the position that the computing device disclosed by Boettner exhibits substantially identical structure to the claimed controller, and therefore inherently capable of performing the claimed functions if one desire to do so, i.e. ¶10, ¶54 and ¶79, visualization both hips in an image, determine a center of femoral head, teardrop, determine angles, and determine position of a cup of an artificial joint].  
Claims 2 – 14, Boettner discloses the limitations of claim 1, as above, and further, Boettner discloses (claim 2) wherein the controller is configured to determine a tentative height of the femoral head center of the artificial hip joint, and to determine the height at which to fix the cup based on whether a predetermined condition is satisfied at the tentative height [¶10, ¶54 and ¶79, the computing device is capable of determining a center of femoral head and position to fix a cup]; (claim 3) wherein the controller is configured to determine the tentative height based on the femoral head center on the contralateral side when the contralateral side is normal [¶79, the computing device is capable of determining a center of femoral head]; (claim 4) wherein the controller is configured to determine the tentative height based on a height of the teardrop lower edge when the contralateral side is not normal [¶76 - ¶86, the computing device is capable of determining positions in relation to teardrop line]; (claims 5 – 7) wherein the predetermined condition includes a condition related to the CE angle; wherein the condition related to the CE angle is that the CE angle is at least a predetermined angle; wherein the predetermined angle is 10º [the computing device is capable of determining angles related to the cup, Figs. 1 – 2]; (claim 8) wherein the predetermined condition includes a condition related to coverage of an outer surface of the cup by an acetabulum of the patient when the cup is disposed in the acetabulum [¶116, the computing device is capable of determining a condition related to coverage of an outer surface of the cup by an acetabulum, i.e. Figs.6]; (claim 9) wherein the controller is configured to raise the tentative height when the predetermined condition is not satisfied [¶117, the computing device is capable of raising the cup position]; (claim 10) wherein the controller is configured to set a height of the femoral head center of the artificial hip joint to the tentative height when the predetermined condition is satisfied, and to determine the height at which to fix the cup in accordance with the height of the femoral head center of the artificial hip joint [¶79 and ¶117, the computing device is capable of setting a height of femoral head center and determine a position of fixing the cup, Figs.6]; (claim 11) wherein the controller is configured to determine a depth at which to embed the cup in an acetabulum of the patient using an acetabular fossa surface of the patient or an outer surface of a teardrop of the patient as a reference [¶11 - ¶23, the computing device is capable of determining a depth at which embed the cup in acetabulum, Fig.2]; (claim 12) wherein the controller is configured to determine a size of the cup using a femoral head diameter of the contralateral side as a reference when the contralateral side is normal [the computing device is capable of determining a size of a cup using a femoral head diameter, Figs. 6 and 12]; (claim 13) wherein the controller is configured to determine a size of the cup based on a computed tomography (CT) image of a fixing position of the cup at an acetabular roof of the patient when the contralateral side is not normal [the computing device is capable of determining a size of a cup using a femoral head diameter, Figs. 6 and 12]; (claim 14) a display configured to display information determined by the controller [¶86, a screen in communication with the computing device is capable of displaying information related to the surgical procedure].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NPL: Automated preoperative planning procedure for acetabular cup based on 3D pelvic bone structure in total hip replacement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL S HANNA/Primary Examiner, Art Unit 3775